UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ISRAEL RODRIGUEZ, Individually and on
Behalf of Ail Others, Case No: 1:16-cv-2746
(NGG)(RLM)
Plaintiffs,

-against-
MCSS REST. CORP., AL-KEN CORP d/b/a CROSS
BAY DINER, MIKO ENTERPRISES, LLC d/b/a
PARK VIEW DINER, MICHAEL SIDERAKIS,
CHRISTOS SIDERAKIS and KONSTANTINOS
SIKLAS, Jointly and Severally,

Defendants.

STIPULATION AND ORDER OF SUBSTITUTION OF COUNSEL

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned and
pursuant to Local Civil Rule 1.4, that the law firm of Munzer & Saunders, LLP hereby is
substituted in place of the law firm of Morrison Tenenbaum PLLC as counsel for Konstantinos
Siklas in the above-captioned action.

PLEASE TAKE NOTICE that all pleadings, notices of hearing and other filings in this
matter should be served upon the following incoming counsel:

Craig A. Saunders, Esq.
Munzer & Saunders, LLP
31 E. 32" Street, Suite 905

New York, NY 10016
Tel.: 212-221-3978

craigfaamunzersaunders.com

 

{Signature page follows]

 
Dated: November 25, 2019

  

Craip’ A. Saunders/ Esq.
31 E. 32" Street, Ste 905
New York, NY 10016
Tel.: (212) 221 3978
Incoming Attorneys for
Konstantinos Siklas

SO ORDERED

 

wn PLLC
By: a,

Lawrence F. Morrison, Esq.
87 Walker Street, Fl. 2

New York, New York 10013
Tel.: 212-620-0938
OQuigoing Attorneys for
Konstantinos Siklas

 

 
